                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

STEVE P. SHULTZABERGER.,

              Plaintiffs,

v.                                                           CV No. 17-1028 KRS/CG

THOMAS E. HALL, et al.,

              Defendants.

                  ORDER VACATING SETTLEMENT CONFERENCE

        THIS MATTER is before the Court on review of the record. The Court, having

reviewed the parties’ settlement statements and having discussed the case with the

parties, finds that conducting a settlement conference at the present time would not be

fruitful.

        IT IS THEREFORE ORDERED that the telephonic status conference set for

November 1, 2018, at 3:00 p.m., and the settlement conference set for November 9,

2018, at 9:00 a.m., are hereby VACATED.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
